Citation Nr: 0532744	
Decision Date: 12/05/05    Archive Date: 12/21/05	

DOCKET NO.  03-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for Type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.   


FINDINGS OF FACT

1.  There is no indication that, during the period from 
October 1968 to October 1972, the veteran's service involved 
duty or visitation in the Republic of Vietnam.

2.  The veteran's claimed stressors are unsupported by 
objective evidence.

3.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.

4.  Type II diabetes mellitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of exposure to Agent Orange.   


CONCLUSIONS OF LAW

1.  As defined by regulation, the veteran had no service in 
the Republic of Vietnam.  38 U.S.C.A. §§ 501, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.313 (2005).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304(f) (2005).

3.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision can satisfy 
the requirements of the VCAA if the timing of the notice was 
not prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 
121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain.  There is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case or to have caused injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless, and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

In this case, in correspondence of October 2001, January 
2002, and May 2002 the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claims.  In addition, a March 2002 
letter corrected the October 2001 letter with regard to the 
veteran's claimed service in Vietnam, and the evidence needed 
to establish such.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2003 Statement of the Case (SOC) and February 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, they 
were also specifically informed of the cumulative evidence 
already provided to the VA, or obtained by VA on the 
veteran's behalf.  Additionally, the SSOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records and postservice medical 
records and examination reports.  Under the circumstances of 
this case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claims poses no 
risk of prejudice to him.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for fair adjudication of the claims).

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served in the area of ordnance 
mechanics.  Awards and commendations given the veteran 
include the National Defense Service Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal with 
1960 device, and the Meritorious Unit Commendation/Armed 
Forces Expeditionary Medal (Korea).  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of post-
traumatic stress disorder or diabetes mellitus.  In a service 
administrative record of early November 1970, it was noted 
that the veteran had served on board the USS America (CVA 
66), the flagship for the commander of the Attack Carrier 
Striking Force of the 7th Fleet operating in Southeast Asia 
in support of military operations in Vietnam.  Additionally 
noted was that the veteran was eligible for and authorized to 
wear the Vietnam Service Medal based on his service on board 
the USS America while operating in the contiguous waters of 
Vietnam.  Finally, the veteran was authorized to wear the 
Republic of Vietnam Campaign Medal with Device for service on 
board the USS America for a combination of prior Vietnam and 
service on board the America for which the Vietnam Service 
Medal was authorized.  Eligibility was additionally based on 
service of six months outside the geographical limits of the 
Republic of Vietnam while contributing direct combat support 
to Republic of Vietnam Armed Forces.

In a service administrative record of early July 1971, it was 
noted that the veteran had missed the sailing of the USS 
America from Norfolk, Virginia on route to the Mediterranean 
area.  Reportedly, the veteran had been informed as to the 
scheduled movement of his ship by entries in a plan of the 
day dated June 25 and July 5, 1971.  

A clinical evaluation conducted as part of the veteran's 
service separation examination in October 1972 was 
essentially unremarkable, and no pertinent diagnoses were 
noted.

VA records covering the period from April to October 2001 
show treatment during that time for diabetes mellitus, 
psychiatric problems, and various other unrelated medical 
problems.  In an entry of April 2001, there was noted a past 
history of alcohol dependence and polysubstance abuse, as 
well as a suicide attempt by overdose, followed by 
hospitalization.  Accordingly to the veteran, he had been 
experiencing worsening stress in his life resulting in 
marital discord, in addition to symptoms of depression 
including irritability, poor sleep, decreased libido, 
difficulty relaxing, withdrawal, anhedonia, isolation, and 
hopelessness.  On interview, the veteran confirmed that he 
had been suffering from increased stress in his life for the 
past two years, particularly in his new business.  When 
further questioned, the veteran denied a past or current 
history of mania or psychosis, obsessive-compulsive disorder, 
or panic.  Screening for post-traumatic stress disorder was 
described as negative.  Noted at the time of evaluation was 
that the veteran had enlisted in the Navy at the age of 18, 
and served three tours in Vietnam.  The veteran, while noting 
positive combat experiences, denied any symptoms of post-
traumatic stress disorder.  Prior medical history was 
significant for the presence of Type II diabetes mellitus.  
The pertinent diagnoses noted were depression, not otherwise 
specified; anxiety, not otherwise specified, rule out 
substance-induced mood disorder.

In an entry of late August 2001, it was noted that, while the 
veteran had completed three tours of duty in Vietnam "with 
combat experience," he denied any problems with post-
traumatic stress disorder.  According to the veteran, he had 
as many good memories as bad memories of his experiences in 
Vietnam.  The pertinent diagnosis noted was recurrent major 
depressive disorder with psychotic features.  

In a VA Memorandum of mid June 2001, it was noted that the 
veteran had served in the United States Navy from October 
1968 to October 1972, including service aboard the USS 
America (CVA 66) from May 1969 to September 1972.  According 
to the veteran, his stressors for post-traumatic stress 
disorder purposes included an incident in Da Nang while 
awaiting return to his ship, at which time he was subject to 
incoming missile attacks; an incident in 1972, during which 
he witnessed an aircrewman, whose last name was "Gregory," 
blown overboard and killed during a jet landing; an incident 
in which an Aviation Boatswain's Mate (Electrical) by the 
name of "J. Frazier was electrocuted while working on a 
retractable deck; and an incident at the time of discharge, 
when, while being flown stateside with a group of prisoners 
from the USS Kitty Hawk, the veteran was treated like one of 
the prisoners, which is to say, shackled and guarded by 
Marines with loaded weapons.  

According to the veteran, he had experienced exposure to 
Agent Orange while in Da Nang for approximately nine days in 
1972.  Reportedly, on another occasion, the veteran was 
ashore in the Philippines on special liberty, at which time 
his ship had to leave port unexpectedly due to an approaching 
typhoon.  The veteran was unable to make ship before it 
sailed, following which he reported to Clark Air Force Base, 
where he was flown to Da Nang to await return to his ship.

Noted in the memorandum was that a ship's history for the 
America confirmed two postings to "Yankee Station" off the 
coast of Vietnam during the veteran's period of service.  The 
first of these was from May to November 1970, with the second 
beginning in July 1972 and continuing beyond the veteran's 
discharge in October.  The veteran's claimed stressors for 
which dates were provided occurred during the latter cruise.

Further noted was that the veteran's service medical records 
indicated one instance of unauthorized absence on 
September 3, 1972 for approximately three hours.  The 
unauthorized absence was excused by the commanding officer as 
unavoidable.  Noted in the memorandum was that a ship's 
history of the USS Ozbourn, a destroyer accompanying the 
America, included a reference to evading Typhoon Elsie on or 
about September 2nd to the 4th, 1972.  The veteran had six 
additional periods of unauthorized absence ranging from one 
to six days.  However, none occurred during either the 1972 
or 1970 cruises to Vietnam.  Although there was 
circumstantial evidence consistent with the veteran's 
statements concerning his own unauthorized absence at about 
the same time a typhoon was present in the area, there was no 
indication of a nine-day period of unauthorized absence 
(claimed by the veteran to have been spent in Da Nang), nor 
of the veteran's presence ashore in Vietnam.  

Records of Vietnam causalities showed three Navy casualties 
named Gregory.  Two of these deaths occurred prior to the 
veteran's entry on duty, and could therefore not have been 
witnessed by him.  The third, Paul Gregory, was a pilot 
killed when his aircraft crashed at sea in July 1970.  
However, there was no evidence to confirm this as a stressor 
for post-traumatic stress disorder purposes.  

The Vietnam casualty list showed only one Navy casualty named 
Frazier, a Johnny Frazier who was killed at sea (as a result 
of a nonhostile accident, presumed dead while missing) in 
July 1967.  This occurred more than one year prior to the 
veteran's entry on duty, with the result that the veteran 
could not have witnessed the death.

A private physician's statement of September 2001 is 
significant for a diagnosis of diabetes mellitus.

In a Report of Contact dated in March 2002, it was noted  
that, according to the veteran, he was on board the USS 
America during a deployment, at which time the ship pulled 
into Subic Bay.  Reportedly, at that time, the veteran was 
given special liberty to go to Manila.  However, while in 
Manila, a typhoon moved in, and his ship moved out of Subic 
Bay.  According to the veteran, he could not get back to 
Subic Bay prior to the ship pulling out, and therefore 
reported to Clark Air Force Base.  The veteran contends he 
was subsequently transferred from Clark Air Force Base to 
Da Nang to wait for the arrival of his ship.  Reportedly, the 
veteran spent nine days in Da Nang before being flown out to 
the America.  However, when questioned, the veteran did not 
remember the exact dates.  

VA records covering the period from January 2002 to August 
2003 show treatment during that time for diabetes mellitus, 
as well as for psychiatric and other unrelated medical 
problems.  In an entry of January 2002, there was noted a 
history of diabetes since 1997.

VA records of hospitalization dated in January and February 
2002 are significant for diagnoses of dysthymia and 
noninsulin dependent diabetes mellitus.  

According to e-mail correspondence of May 2002, an online 
history for the veteran's ship (the America) showed duty off 
the coast of the Republic of Vietnam for the periods from May 
to November 1968, from May to September 1970, from October to 
November 1970, and from July 1972 to February 1973.  Also 
noted was that while, not all dates of port calls to Subic 
Bay were recorded, the veteran's ship was definitely in port 
around July 25, 1972 (at which time there was reported "a 
lot of flooding and landslides" in the Philippines), as well 
as from December 2 to the 8, 1972, from January 4 to the 14, 
1973, and around February 3, 1973.  

A VA outpatient treatment record dated in July 2002 reflects 
a clinical assessment of stable post-traumatic stress 
disorder with no psychotic features.

A private medical report dated in August 2002 is significant 
for a diagnosis of post-traumatic stress disorder.  

During the course of VA outpatient treatment in October 2002, 
it was noted that the veteran had not worked since July due 
to back pain.  According to the examiner, the veteran's 
complaints of post-traumatic stress disorder were related to 
an accident in which had injured his back.  

In a Vet Center intake dated in January 2003, it was noted 
that the veteran had served as a flight deck cable runner and 
barricade rigger on board the USS America in the Vietnam 
theater.  Reportedly, severe depression and suicidal ideation 
had resulted from an unwanted marital separation which led to 
the veteran's hospitalization, first at the VA Medical Center 
in Baltimore, and subsequently in a PTSD stabilization 
program at the VA Medical Center at Perry Point.  According 
to the evaluator, the veteran's presenting problems were 
depression, PTSD symptomatology, and marital discord.  

Received in August 2003 were copies of deck logs from the USS 
America.  According to those logs, in September 1972, a plane 
had crashed, resulting in the death by drowning of one 
Michael Paul Rice.  

Private medical records dated in August and September 2003 
show treatment at that time for severe chronic major 
depression.

In a history of the USS America provided by the Naval 
Historical Center in January 2004, it was noted that, in 
early June 1972, the veteran's ship departed for an extended 
deployment.  Three days prior to departure, it had been 
explained by a senior naval officer that the ship's sailing 
orders were being changed from the Mediterranean to the Gulf 
of Tonkin.  In late June, the veteran's ship "inchopped" into 
the Seventh Fleet, relieving the USS Coral Sea.  Actual 
combat operations began on July 12th, but were prematurely 
terminated on the 25th when a ruptured main feed pump forced 
an early return to Subic Bay.  Reportedly, this was a period 
of floods, landslides, and destruction in the Philippines, 
and resulted in a declaration of national emergency.  Repair 
work on the damaged feed pump was delayed for approximately 
two weeks while the needed parts were rushed to Subic Bay.  
The veteran's ship was once again at sea on August 9th.

At the time of a VA psychiatric examination in February 2004, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  When questioned regarding his 
service, the veteran stated that he was in Vietnam for a 
period of time, both patrolling in naval ships, as well as 
"in country."  According to the veteran, during this period, 
he was the object of rocket and mortar attacks.  When further 
questioned, the veteran stated that this was his "worst 
memory," because there was a constant barrage of fire for 
three days, during which he was pinned down in a bunker 
thinking he would not survive.  The veteran further indicated 
that, during that period, he assisted fellow sailors and 
other GI's who were wounded, and saw people "being killed."  
According to the examiner, the veteran had a "well documented 
history" as evidenced by his DD Form 214.  Also noted was 
that the veteran had experienced a severe degree of combat 
exposure when compared to his peers in the same theater of 
operations.  

On mental status examination, the veteran's speech was 
spontaneous, and of normal rate, volume, and tone.  However, 
the veteran seemed angry and irritable.  His behavior was 
cooperative, but he was somewhat distant, and at times, very 
tense.  No hallucinations or delusions were in evidence, and 
there was no evidence of any thought disorder.  Obsessive or 
ritualistic behavior was not present, and the veteran's mood 
was assessed as moderately depressed and anxious.  When 
questioned, the veteran denied suicidal and homicidal 
ideation, as well as any intention or plan.  His affect was 
appropriate to thought content and mood.  Cognitive functions 
were poor in the areas of attention and concentration, though 
there were no other normative weaknesses of cognition or 
memory.  Insight and judgment were described as "well 
preserved."  

The pertinent diagnoses noted were chronic delayed post-
traumatic stress disorder of moderate severity; and recurrent 
major depression, linked to post-traumatic stress disorder.  
According to the examiner, after reading the veteran's claims 
folder and medical literature, it was "reasonable to 
conclude" that the veteran's allegations of post-traumatic 
stress disorder were credible.  In the opinion of the 
examiner, in the veteran's case, there was a convergence of 
evidence from several sources lending strength and 
credibility to the conclusion that the veteran was 
manifesting post-traumatic stress disorder.  

In Vet Center correspondence of February 2004, it was noted 
that the principal focus of the veteran's treatment had been 
depression, anxiety, and marital discord.  Also noted were 
problems with chronic pain, sleep apnea, and financial 
problems, with unemployability further complicating the 
veteran's clinical picture.  According to the correspondent, 
the combination of these problems generated so much distress 
that the veteran and his therapist felt that their resolution 
took priority over the treatment of post-traumatic stress 
disorder.  

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for Type II diabetes 
mellitus.  In pertinent part, it is argued that the veteran's 
post-traumatic stress disorder is the result of various 
stressful incidents which occurred during his service "on the 
ground" in the Republic of Vietnam.  The veteran further 
argues that his current diabetes is, in fact, the result of 
Agent Orange exposure during that same period.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may additionally be 
granted for any disease diagnosed after discharge, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  Significantly, the question of whether a veteran was 
exposed to a stressor or stressors in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In the present case, service medical records are entirely 
negative for evidence of a post-traumatic stress disorder.  
While subsequent to service, the veteran received various 
other psychiatric diagnoses, including major depression and 
dysthymia, not until July 2002, fully 30 years following the 
veteran's discharge from service, was there any indication of 
a post-traumatic stress disorder.  Significantly, on a number 
of occasions in 2001, the veteran denied any problems with 
post-traumatic stress disorder.  In fact, on at least one 
occasion, the veteran clearly indicated that he had as many 
"good" memories as "bad" memories of his time in Vietnam.  
Other instances of post-traumatic stress disorder 
symptomatology were linked an on-the-job back injury, and not 
the veteran's Vietnam service.

The Board acknowledges that, on a number of occasions, the 
veteran has received a diagnosis of post-traumatic stress 
disorder.  However, in order to succeed on a claim of service 
connection for that disorder, there must be demonstrated not 
only the existence of the disability, but a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  In the case at hand, and notwithstanding 
extensive efforts on the part of the RO, such a stressor has 
yet to be verified.  While it is true that, in July 1971, the 
veteran missed the sailing of his ship from Norfolk, Virginia 
en route to the Mediterranean, there is no indication that he 
missed any subsequent sailing of that ship as a result of the 
approach of a typhoon to the Philippines.  Regarding the 
death of a certain aircrewman Gregory, pertinent research 
revealed that, while there were 3 veterans with that last 
name who had died during the period in question, 2 of them 
had died prior to the veteran's enlistment in the Navy.  
Moreover, the last had died in July 1970, in a nonhostile 
incident which could not be verified.  Allegations regarding 
the death of the veteran's shipmate, one J. Frazier, showed 
evidence only of a Navy veteran of that name having died in 
July 1967, prior to the veteran's enlistment in the Navy.  
Finally, allegations of the veteran having been transported 
to San Diego with a group of prisoners from the 
USS Kitty Hawk are completely without basis in the evidence 
of record.

The Board acknowledges that, following a VA psychiatric 
examination in February 2004, the examiner was of the opinion 
that it was "reasonable to conclude" that the veteran's 
allegations of post-traumatic stress disorder were credible.  
However, and as noted above, the question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, which VA adjudicators are not bound to accept 
simply because treating medical providers have done so.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (It is the duty of the 
Board to assess the credibility and weight given to 
evidence.).  In the case at hand, there is no evidence that 
the veteran was exposed to and/or involved in any of the 
stressful incidents he has described.  Accordingly, his claim 
of service connection for post-traumatic stress disorder 
based on such incidents must be denied.

Turning to the issue of service connection for Type II 
diabetes mellitus, the Board notes that, where a veteran 
served ninety (90) days or more during a period of war, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Type II 
diabetes (also known as Type II diabetes mellitus, or adult-
onset diabetes) shall be service connected, even though there 
is no record of such disease during service, if it becomes 
manifest to a degree of 10 percent or more any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2005).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involve duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. §§ 3.307, 3.313 (2005).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of Type II diabetes mellitus.  At the time of a 
service separation examination in October 1972, the veteran's 
blood sugar was within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of diabetes mellitus is revealed by VA records 

dated in 2001/2002, at which time there was noted a history 
of diabetes mellitus "since 1997."  Significantly, this would 
place the inception of the veteran's diabetes mellitus at a 
point in time well after his discharge from active military 
service.

The veteran argues that, based on his service in the Republic 
of Vietnam, he is entitled to a presumption of service 
connection under the provisions of 38 C.F.R. §§ 3.307 and 
3.309 (2005).  While it is true that diabetes mellitus is one 
of those disabilities for which service connection might be 
granted on a "presumptive" basis where there has been a 
diagnosis of that disability and "service in the Republic of 
Vietnam," there is no indication that the veteran meets both 
of those requirements.

More specifically, based on the entire evidence of record, 
there is no indication that the veteran meets the regulatory 
requirement for "service in the Republic of Vietnam."  While, 
based on evidence provided by the Naval Historical Center, 
the veteran's ship, the USS America, operated in support of 
combat operations in Vietnam, there is no indication that, at 
any time during the veteran's service on board that ship, he 
ever "set foot" on Vietnamese soil.  Notwithstanding the 
veteran's assertions, there is absolutely no evidence that, 
as a result of the veteran's having missed boarding his ship 
in Subic Bay, he spent approximately 9 days in Da Nang 
waiting for his ship to pick him up, or any other time on 
shore.

On this point, the law is clear.  The veteran did not serve 
in Vietnam, nor does the evidence establish that his duty in 
the waters offshore require visitation to Vietnam.  
Notwithstanding the sincerity of the veteran's contentions, 
it cannot be presumed that he was exposed to herbicide agents 
during his service, and entitlement to service connection for 
diabetes mellitus is not warranted pursuant to 38 C.F.R. 
§ 3.309(e) (2005).  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6) (2005).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for Type II diabetes mellitus is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


